WELLS, Judge.
Craig Hepburn appeals from a final judgment of civil commitment as a sexually violent predator pursuant to the Jimmy Ryce Act. See §§ 394.910-394.932, Fla. Stat. (2012). While we agree that the State’s attempt to illustrate the meaning of the term “menace” by making an analogy to an escaped zoo lion was improper, we affirm first because the error was not properly preserved for review and did not rise to the level of fundamental error and second because on the record before us the error was harmless.1
Affirmed.

. We note that this analogy (made by the same trial attorney) has been urged as error in two separate cases which have come before this court within a span of only one week. While those errors to date have not been properly preserved nor proved legally sufficient to support reversal, we need say no more than verbum sapienti satis est.